Case: 19-10704     Document: 00515670348         Page: 1     Date Filed: 12/11/2020




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 December 11, 2020
                                  No. 19-10704                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Anthony Wayne Lightfoot, Jr.,

                                                           Petitioner—Appellant,

                                       versus

   United States of America,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:19-CV-447
                            USDC No. 4:08-CR-3-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Anthony Wayne Lightfoot, Jr., federal prisoner # 36905-177, appeals
   the district court’s denial of his 18 U.S.C. § 3582(c)(2) motion pursuant to
   the First Step Act of 2018; Pub. L. No. 115-391, § 404, 132 Stat. 5194 (2018).



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-10704      Document: 00515670348           Page: 2     Date Filed: 12/11/2020




                                     No. 19-10704


   Lightfoot seeks a reduction to his sentence of 233 months in prison, imposed
   following his guilty-plea conviction of possession of more than five grams of
   cocaine base with intent to distribute, see 21 U.S.C. § 841(a)(1), (b)(1)(B)(iii),
   and Lightfoot’s successful § 3582(c)(2) motion based on Amendment 782 to
   the Sentencing Guidelines.
          Section 404 of the First Step Act gives courts the discretion to apply
   the Fair Sentencing Act of 2010 (“FAIR”) to reduce a prisoner’s sentence
   for certain covered offenses. See United States v. Hegwood, 934 F.3d 414, 416-
   17 (5th Cir.), cert. denied, 140 S. Ct. 285 (2019); First Step Act of 2018; Pub.
   L. No. 115-391, § 404, 132 Stat. 5194 (2018). Although this court generally
   reviews a district court’s decision whether to reduce a sentence pursuant to
   the First Step Act for abuse of discretion, de novo review applies “to the
   extent the court’s determination turns on the meaning of a federal statute
   such as the [First Step Act of 2018].” United States v. Jackson, 945 F.3d 315,
   319 & n.2 (5th Cir. 2019) (quotation at 319; internal quotation marks and
   citation omitted).
          Because a reduction under Amendment 782 is not a reduction in
   accordance with sections 2 and 3 of the Fair Sentencing Act, United States v.
   Stewart, 964 F.3d 433, 439 (5th Cir. 2020), that prior reduction does not bar
   the district court’s consideration of Lightfoot’s motion, see First Step Act,
   § 404(c), 132 Stat. 5194, 5222; Jackson, 945 F.3d at 318-20. Likewise,
   Lightfoot’s other two prior § 3582(c)(2) motions, filed before the enactment
   of, and not relying on, the First Step Act, do not render Lightfoot ineligible
   for a sentence reduction under the Act. See First Step Act, § 404(c), 132 Stat.
   5194, 5222.
         Because Lightfoot’s offense of conviction is a covered offense for
   purposes of the First Step Act of 2018, see Jackson, 945 F.3d at 318-20, we
   VACATE and REMAND the instant matter for the district court to




                                           2
Case: 19-10704     Document: 00515670348           Page: 3   Date Filed: 12/11/2020




                                    No. 19-10704


   consider, within its discretion, Lightfoot’s motion in light of the First Step
   Act, including changes to the relevant statutory maximum and minimum
   terms of imprisonment. See Jackson, 945 F.3d at 318-20.




                                         3